SUPERIOR COURT
                                            OF THE
                               STATE OF DELAWARE
NOEL EASON PRIMOS                                                         Kent County Courthouse
   JUDGE                                                                  38 The Green
                                                                          Dover, DE 19901
                                                                          302-735-2131

                                        October 12, 2021


Danna Browne & Pat Whiteman
1782 Forest Park Drive
Forestville, MD 20747

       RE: Danna Browne v. Bayhealth, Inc.
           C.A. No. K21C-08-001 NEP

Dear Ms. Browne and Ms. Whiteman:

        On October 5, 2020, Danna Browne (hereinafter “Ms. Browne”) filed a
complaint (hereinafter the “original complaint”) against Bay Health Medical [sic]1
alleging medical malpractice in treatment of Sheryle Browne (hereinafter
“Decedent”), for failing to “place medical equipment including a heart monitor on
[Decedent] . . . . [This] resulted in [Decedent’s] not receiving medical attention . . .
in a timely manner that would have given her a high chance of surviving cardiac
arrest and prevented the catastrophic loss of oxygen to the brain. [sic] and resulted
in [Decedent’s] wrongful death on October 4, 2020.”2
       Along with the original complaint, Ms. Browne filed a Motion for Extension
of Time to File Affidavit of Merit.3 As grounds for such motion, Ms. Browne stated,

1
 Counsel who entered their appearance in response to the original complaint represented that the
correct name of the Defendant was “Bayhealth Medical Center, Inc.”
2
  Pl.’s Original Compl. ¶¶ 4-5. In a separate paragraph, the original complaint states that Decedent
“passed away on October 4, 2018.” Id. ¶ 3.
3
  18 Del. C. § 6853(a)(1) requires that “[n]o healthcare negligence lawsuit shall be filed in this
State unless the complaint is accompanied by . . . [a]n affidavit of merit as to each defendant signed
“Due to the Covid Virus and reduced income, Plaintiff was not able to secure
medical records for review until after June 15, 2020. Plaintiff is not [sic] seeking a
medical expert to review records.”4 The Court granted the motion for extension on
October 20, 2020, allowing Ms. Browne until December 7, 2020, to file an affidavit.
On January 11, 2021, this Court dismissed the original complaint because Ms.
Browne had failed to file an affidavit of merit with the Court.5
          On August 2, 2021, Ms. Browne and Pat Whiteman (hereinafter collectively
“Plaintiffs”) filed a complaint (hereinafter the “second complaint”) with the Court
against Bayhealth, Inc., alleging the same medical malpractice as had the original
complaint.6 Once again, simultaneously with the complaint, the Plaintiffs requested
an extension of time to file an affidavit of merit, which the Court granted on August
6, 2021, by allowing Plaintiff’s until October 4, 2021, to file an affidavit. On
October 4, 2021, Plaintiffs filed a motion to extend the deadline on the grounds that
“Plaintiffs do not have all medical records for filing an affidavit of merit and medical
records review. [P]laintiffs therefore asks [sic] that she [sic] be allowed to file
affidavits [sic] after medical records are obtained.”7




by an expert witness . . . stating that there are reasonable grounds to believe that there has been
health care medical negligence committed by each defendant.” In addition, pursuant to 18 Del.
C. § 6853(a)(2), the Court may grant “for good cause shown . . . a single 60-day extension for the
time of filing the affidavit of merit.”
4
    Pl.’s Mot. for Extension of Time at 1 (Oct. 6, 2020).
5
  In an order dated December 23, 2020, the Court gave Ms. Browne fifteen days to show good
cause for her failure to comply with the Court’s order of October 20, 2020. Browne v. Bayhealth
Med. Ctr., 2020 WL 7706742, at *1 (Del. Super. Dec. 23, 2020). No response was ever received
from Ms. Browne.
6
  See Pls.’ Second Compl. ¶¶ 8-9 (“Had [Defendants] had [Decedent] on a heart monitor they
would have been notified of her heart attack and responded sooner. . . . Their negligence resulted
in catastrophic injury and could have been prevented.”). The second complaint did not indicate a
date of death.
7
  Pl.’s Mot. for Extension of Time at 1-2 (Oct. 5, 2021).

                                                   2
         In this case, at least one of the Plaintiffs, Ms. Browne, has had over a year,
during the pendency of two successive lawsuits alleging essentially the same facts,
to obtain medical records and file an affidavit of merit. The General Assembly has
determined that the Court may grant only “a single 60-day extension for the time of
filing the affidavit of merit.”8 In rare circumstances does the Court accept an
untimely affidavit of merit. For example, this Court has accepted an untimely
affidavit when the plaintiff had originally assumed that the alleged medical
malpractice came under an exception to the affidavit requirement.9 That is not the
case here. Accordingly, Plaintiffs’ motion to extend the deadline for filing an
affidavit of merit is DENIED.
         The Court further finds that, because Plaintiffs have failed to comply with the
statute, 18 Del. C. § 6853(a)(1), and the Court’s order of August 6, 2021, pursuant
to Super. Ct. Civ. R. 41(e) the Office of the Kent County Prothonotary,
simultaneously with the issuance of this Letter Order, will issue a notice to Plaintiffs
indicating that the Court will dismiss the second complaint unless the Plaintiffs can
show cause why the action should not be dismissed for the reasons stated above.
         IT IS SO ORDERED.
                                                Sincerely,


                                                /s/ Noel Eason Primos
                                                      Judge

NEP/wjs
Via File & ServeXpress & U.S. Mail
oc: Prothonotary
8
    18 Del. C. § 6853(a)(2) (emphasis added).
9
  Beckett v. Beebe Medical Cir., 897 A.2d 753, 757–58 (Del. 2006) (holding that this Court had
discretion to accept plaintiff's untimely affidavit where plaintiff's counsel erroneously believed
that the affidavit was not required because the complaint fell under the foreign body exception to
the affidavit requirement).

                                                  3